ACCEPTED
                                                                                                    01-15-00573-CV
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               9/16/2015 4:55:16 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

                                     NO. 01-15-00573-CV

                              IN THE COURT OF APPEALS
                                                                      FILED IN
                          FIRST SUPREME JUDICIAL DISTRICT      1st COURT OF APPEALS
                                   HOUSTON, TEXAS                  HOUSTON, TEXAS
                                                               9/16/2015 4:55:16 PM
             ____________________________________________________________
                                                                         CHRISTOPHER A. PRINE
                                                                                  Clerk
    Cole Distribution, Inc., Cole Chemical & Distributing, Inc., Princess Properties Limited
                    Partnership, Cole International, Inc., and Donna F. Cole

                                          Appellants

                                              V.

 Vexapak L.L.C., Antonio Gonzalez Cortez aka Antonio Gonzalez Jr. aka Antonio D. Gonzalez
              aka Antonio D. Gonzalez Cortes and Antonio Gonzalez Cardenas

                                       Appellees
            ______________________________________________________________

                 On Appeal from the District Court of Harris County, Texas
                                  125th Judicial District
         _______________________________________________________________

  APPELLANTS’ UNOPPOSED MOTION TO EXTEND ABATEMENT OF APPEAL

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

       COME NOW, Appellants, Cole Distribution, Inc., Cole Chemical & Distributing, Inc.,

Princess Properties Limited Partnership, Cole International, Inc., and Donna F. Cole, and make

their Appellants’ Unopposed Motion to Extend Abatement of Appeal as follows:

                                               I.

       1.       This case was first appealed by the filing of Notices of Appeal by Plaintiffs/

Counter-Defendants on June 30, 2015, and by Third Party Defendants on June 30, 2015, and by

Defendant/Third Party Plaintiff Vexapak on July 1, 2015. Subsequently, while the appellate case

was pending, the trial court vacated the judgment on July 10, 2015 in view of pending motions to

modify the judgment.
       2.      The parties thereafter presenting cross-motions to modify the trial court’s judgment

and/or for amended findings of fact and conclusions of law. The court conducted an oral hearing

on that motion on August 24, 2015. The entry of an appropriate judgment is still before the trial

court which has the matter under advisement. The judgment is expected at any time.

       3.      The parties anticipate the Court will enter a new judgment and that one or more of

them may appeal. The parties would reserve their right to continue this appeal in such instance.

       4.      Accordingly, these parties request that the Court continue the abatement of the

appeal for thirty (30) days to allow the trial court to enter a judgment and for the parties to

determine whether or not to appeal from any such judgment.

       WHEREFORE, PREMISES CONSIDERED, Appellants, Cole Distribution, Inc., Cole

Chemical & Distributing, Inc., Princess Properties Limited Partnership, Cole International, Inc.,

and Donna F. Cole, request that this Court enter its order continuing the abatement through and

including October 16, 2015, and request such other and further relief to which they may show

themselves justly entitled.

Respectfully submitted,

                                             WAUSON ♦ PROBUS


                                             By:    /s/ Matthew B. Probus___
                                                    John Wesley Wauson
                                                    State Bar No. 20988200
                                                    jwwauson@w-plaw.com
                                                    Matthew B. Probus
                                                    State Bar No. 16341200
                                                    mbprobus@w-plaw.com
                                             One Sugar Creek Center Blvd., Suite 880
                                             Sugar Land, Texas 77478
                                             (281) 242-0303 – Telephone
                                             (281) 242-0306 – Fax
                                               ATTORNEYS FOR COLE DISTRIBUTION, INC.
                                               AND COLE CHEMICAL & DISTRIBUTING, INC.


                                               -AND-


                                               By: ____/s/ Chris DiFerrante_______
                                                      Chris DiFerrante
                                                      State Bar No. 05858800
                                               402 East 11th Street
                                               Houston, Texas 77008
                                               (713) 868-1919 – Telephone
                                               (713) 868-1899 – Facsimile
                                               chris@cdflaw.com

                                               ATTORNEYS FOR THIRD PARTY DEFENDANTS,
                                               PRINCESS PROPERTIES LIMITED
                                               PARTNERSHIP, COLE INTERNATIONAL, INC.
                                               AND DONNA F. COLE

                                     Certificate of Service

       I hereby certify that a true and correct copy of the foregoing has been forwarded by:

       _____ United States Mail, Certified, Return Receipt Requested
       _____ United States Mail, First Class
       _____ Hand delivery
       _____ Telecopy
       _XX_ Email

on this the 16TH day of September, 2015, to:

                                        Dinesh Singhal
                                     The Singhal Law Firm
                                    Bank of America Center
                                700 Louisiana Street, Suite 3850
                                      Houston, TX 77002


                                               ___/s/ Matthew B. Probus___________
                                               Matthew B. Probus